PER CURIAM.
From a careful review of the record in this case, we are convinced that the appellants had their day in court, and that substantial justice has been accomplished. Therefore, we affirm the several orders and the final judgments which are attacked herein. However, in view of the peculiar posture of this case, and the fact that the appellee has now been able to obtain the return of his boat, we hereby relieve the appellant, David E. Klingaman, from further penalty for contempt.
GRIMES, Acting C. J., and RYDER and DANAHY, JJ., concur.